DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Amendment Entry
Applicant's amendment or response filed 12/03/2020 is acknowledged and has been entered.  Claim 9 has been amended.  Claims 1-8 and 28 have been cancelled.  Accordingly, claims 9-27 and 29 are pending, with claims 12-27 and 29 currently withdrawn.  Claims 9-11 are examined.

Priority
Acknowledgment is made of the present application as a proper National Stage (371) entry of PCT Application No.  PCT/US2017/019292, filed 02/24/2017, which claims the benefit of 62299609, filed 02/25/2016.  
   Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vojdani et al. (US20120190571) in view of Volta et al., Non-celiac gluten sensitivity: questions still to be answered despite increasing awareness, Cellular & Molecular Immunology volume 10, pages 383–392(2013), Severance et al., Discordant patterns of bacterial translocation markers and implications for innate immune imbalances in schizophrenia, and Lionetti et al., Gluten Psychosis: Confirmation of a New Clinical Entity, Nutrients 2015, 7, 5532-5539.
With respect to claim 9, Vojdani, throughout the reference and especially at [0003]-[0012], [0018], [0030], [0055], [0062]-[0063], and [0073] teaches a method of treating a subject 
Vojdani does not teach LBP.
However, Volta, throughout the reference and especially at 384, teaches that Nonceliac gluten sensitivity involves abnormal immune response and teaches that LBP is involved in the innate immune response. Volta at 385 teaches that innate immunity is involved in NCGS.
Moreover, Severance, throughout the reference and especially at Table 2 and 133, teaches that LBP levels can be correlated with antigluten antibodies in patients with schizophrenia.
Furthermore, Lionetti, throughout the reference and especially at abstract teaches that non-celiac gluten sensitivity has been linked to schizophrenia and that gluten is a triggering factor for diseases like schizophrenia.
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have used LBP, as taught by Severance and Volta, in patients with NCGS, as taught by Vojdani, Volta, and Lionetti, in the method of Vojdani.
One of ordinary skill in the art would have been motivated to have used LBP, as taught by Severance and Volta, in patients with NCGS, as taught by Vojdani, Volta, and Lionetti, in the 
One of ordinary skill in the art would have a reasonable expectation of success, because Severance provides some data indicating a correlation between LBP and anti-gluten antibodies and Lionetti relates NCGS and gluten to schizophrenia.
With respect to claim 10, Vojdani at [0062]-[0063] and Table 1, teaches that the controls either were healthy or had celiac disease.
With respect to claim 11, Vojdani at [0033] teaches that the sample is serum.
Response to Arguments
The 35 U.S.C. 102(a)(1) rejection is moot in light of the amendments.
Applicant’s arguments, see Remarks, filed 12/03/2020, with respect to the rejection under 35 U.S.C. 103(a) have been fully considered but are not persuasive.  Applicant first argues that the biomarker differentiates CD from NCGS; however, this is not what the claim states or even what the specification (see drawings indicating that these are biomarkers for both CD and NCGS) support.  The claims are directed to treating NCGS in the absence of CD not differentiating between CD and NCGS.  Applicant argues that Volta teaches LBP is not specific for NCGS; however, Applicant has not claimed that these biomarkers are specific for NCGS.  Applicant argues that there is no motivation to combine these references; however, the motivation to combine is listed above. Applicant argues that the biomarker cannot distinguish CD from NCGS; however, the claims do not require it. Applicant argues that Severance is directed to schizophrenia; however, Lionetti teaches how schizophrenia and NCGS are related. Thus, Applicant’s arguments are not persuasive. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea S Grossman whose telephone number is (571)270-3314.  The examiner can normally be reached on Monday-Thursday 5:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREA S GROSSMAN/            Primary Examiner, Art Unit 1641